914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Edward SMITH, Petitioner-Appellant,v.D.A. GARRAGHTY, Warden;  Attorney General of theCommonwealth of Virginia, Respondents-Appellees.
No. 90-6347.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 88-350-R).
Charles Edward Smith, appellant pro se.
Hazel Elizabeth Shaffer, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Edward Smith appeals an order of the district court which denied him an extension of time to file his notice of appeal.  This Court, however, found his notice of appeal timely under Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-428), and decided the appeal on the merits.  Smith v. Garraghty, No. 90-6307 (4th Cir.  July 23, 1990) (unpublished).  Because Smith has already received the relief he seeks here, we dismiss this appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED